George, J.,
dissenting. It cannot be disputed that a municipality, in the exercise of its police power, may regulate the use of private property, so long as the regulation bears a substantial relationship to health, safety, morals or the general welfare and is not unreasonable or arbitrary. Hudson v. Albrecht, Inc. (1984), 9 Ohio St. 3d 69, 9 OBR 273, 458 N.E. 2d 852, appeal dismissed (1984), 467 U.S. 1237. Furthermore, the scope of a city’s police power is not fixed but is necessarily expandable to meet the needs of an increasingly complex society. State v. Buckley (1968), 16 Ohio St. 2d 128, 45 O.O. 2d 469, 243 N.E. 2d 66. So today, it is well accepted that a city’s interest in its appearance is a substantial governmental goal which justifies the regulation of signs. Metromedia, Inc. v. San Diego (1981), 453 U.S. 490, 507-508; Members of City Council of Los Angeles v. Taxpayers for Vincent (1984), 466 U.S. 789, 807; Hudson, supra.
Consequently, it must be conceded that Lakewood, faced with deteriorating property values that its experts relate to an overabundance of unattractive signs, can seek to remedy this situation by enacting legislation regulating these signs. But when the city attempts to enforce new regulations against signs which existed lawfully prior to the enactment of the ordinance, a problem arises. A person has a constitutional right to continue to use his property in a lawful manner, unless his use of that property constitutes a nuisance. Akron v. Chapman (1953), 160 Ohio St. 382, 52 O.O. 242, 116 N.E. 2d 697.
The public welfare criterion required to establish nuisance, which would enable the city to enforce a sign regulation retroactively, is necessarily greater than that required to trigger a city’s police power for prospective regulation. A declaration of nuisance forces the owner to spend money to remove offending signs and erect new ones; prospective regulation only restricts the owner’s options when he decides to erect new signs.
The city council did declare the *322nonconforming signs to be a nuisance. The amendment was not adopted, however, until six months after the trial court had ruled on the constitutionality of the ordinance and six years after the regulations were first passed. Whether the amendment was in the record of the appellate court, or whether it is now before this court, is not clear.
In any event, whether this was legislatively or judicially declared a nuisance is immaterial. The fact remains that the situation described here falls short of being a nuisance.
Although definitions of the term nuisance vary, it is a legal term of art used to describe acts or omissions that endanger life or health, give offense to the senses, or obstruct reasonable and comfortable use of property. See, generally, 72 Ohio Jurisprudence 3d (1987) 377, Nuisances, Section 1. Signs, which have been declared offensive to the senses, and which tend to depress property values, may properly be classified as blight without rising to the status of nuisance. There must be a nexus between the threat of danger to the health, safety, morals or general welfare of the residents and the offensive signs. Looking at council’s actions we can sense its dilemma. It declared the signs to be a nuisance, but at the same time provided a hardship exception, intended to limit application of the ordinance, and endorsed a policy of some monetary compensation, all of which are more compatible with the concept of an unconstitutional taking.
Council provided a time frame within which the nuisance was to be remedied — five and one-half years. Amortization clauses attached to regulation enforcement are generally permissible. However, when such a clause is used in conjunction with a hardship exception, a compelling question arises. See, generally, for hardship cases, Ghaster Properties, Inc. v. Preston (1964), 176 Ohio St. 425, 27 O.O. 2d 388, 200 N.E. 2d 328, and its progeny. Does a nuisance exist? The hardship exception provides that a sign owner may obtain a variance, allowing him to maintain his nuisance upon showing that he would suffer an undue hardship if he was forced to comply. Since nuisances by their nature are to be abated, allowing a variance is not consistent with the notion of nuisance.
Another telling factor is reflected in the words of the ordinance itself. Its intent reflects limited application. Signs which advertise “any product, service, event, person, institution, or business located on the premisefs] where the sign is located” are not intended to be regulated. This statement takes on significance as a factor when the city has pronounced an intent to abate the declared sign-blight nuisance.
Finally, Lakewood’s commercial revitalization program, through the Community Development Corporation of Lakewood, provides for a $500 payment to assist affected sign owners in the design of replacement signs required under the new regulations. While the offer to assist owners in meeting the cost of this undertaking is commendable, such payments sound in the nature of compensation for a taking of a property right. A city’s commercial revitalization program should not compensate for damages for nuisance abatement. These payments suggest council recognized its action was not nuisance abatement.
Considering these factors together — the city council’s late declaration of a nuisance, the grant of a hardship variance, the intent to limit regulation of similarly situated signs and the approval of payment of some compensation — compels the conclusion that, *323while the signs are offensive, they are something less than a nuisance.
The fact is that Lakewood can resolve to clean up its blighted areas by setting up standards for future signs. But if it wants to eliminate the signs it finds offensive that are already there, it must either declare them to be a nuisance without equivocating or compensate their owners. The ordinance which the majority has approved authorizes an unconstitutional taking under the guise of nuisance.
Mahoney and Wright, JJ., concur in the foregoing dissenting opinion.